DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/03/2021.  Claims 1-25 remain pending in the application. Claims 1 and 11 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2017 /0346894 Al, published on 11/30/2017), hereinafter ZHANG in view of Indiran et al. (US 2007/0157101 A1, published on 07/05/2007), hereinafter Indiran and FOK et al. (US 2015/0126175 A1, published on 05/07/2015), hereinafter FOK.

Independent Claims 1 and 11
ZHANG discloses a method of transferring files or objects between a virtualized desktop infrastructure (VDI) client (ZHANG, 110 in Figures 1-2: VDI client) running on a client device and a remote desktop running on a remote virtual machine (VM) (ZHANG, 155 in Figures 1-2: virtual machine) (ZHANG, paragraphs [0012] and [0017]: techniques allowing for a user to copy and paste files between a VDI client and a remote agent running on virtual machine) (ZHANG; paragraphs [0014] and [0027]: users can log into VDI clients through a web browser and access remote desktops or remote applications running in one of virtual machines; a user logs into a remote desktop environment via a web browser for transferring files from a VDI client to a remote agent or vice versa), wherein the remote VM is connected to the VDI client through a network (ZHANG, 120/137 in Figure 1;paragraphs [0014]-[0015]: with VDI clients, users can access the method comprising: 
receiving, at the client device, an input corresponding to a drag and drop operation to drag a file or a folder of the client device to a representation of  and drop the file or folder on the representation of  (ZHANG, Figure 2; paragraphs [0012], [0014], [0020], [0025], [0027], and [0029]: VDI clients 110 provide a graphical user interface (GUI) of the browser-based application (e.g., files/folders browser, web browser, etc.) for users to access desktops, which may be running in remote virtual machines; panel 210 and file directory 240 are illustrated on a display 205 of VDI clients 110, wherein panel 210 can be utilized for dragging and dropping files 215 and file directory 240 can be utilized to view files stored locally on local storage 230 or remotely on storage system 160 associated with virtual machine 155; the user can drag files 215 (e.g., 215B located in file directory 240) from local storage 230 to panel 210 (representation of remote VM) for transferring the files to remote storage system 160 associated with virtual machine 155); 
wherein the input causes a first set of operations  (ZHANG, Figures 3 and 4; paragraphs [0028]-[0029], [0031]-[0035], and [0036]-[0039]:  in response to keyboard 1);
based on the input, transferring one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a  channel (ZHANG, 310/320 in Figure 3 and 410/420 in Figure 4; paragraphs [0017], [0031], and [0037]: in response to drag and drop input, VDI client transmits a command with path of the file to copy file to remote agent via a virtual channel); and 
based on the input, transferring the file or folder from the client device to  channel (ZHANG, 380/390 in Figure3; 440/450 in Figure 4; paragraphs [0017]-[0019], [0028]-[0029], [0035], and [0039]: in response to drag and drop input, transmits the file between shared storage system 160 associated with virtual machine and VDI client via HTTP protocol rather than a virtual channel when bandwidth of the virtual channel is too limited to use for transferring files).
ZHANG further discloses a non-transitory computer-readable medium comprising instructions to be executed in a processor of a computer system, the instructions when executed in the processor cause the computer system to carry out a method (ZHANG, 
ZHANG fails to explicitly disclose to (1) drag a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and drop the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM, wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM; (2) transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel.
Indiran teaches a system and a method for transferring data from one computing device to another computing device (Indiran, paragraph [0001]), wherein drag a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and drop the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM (Indiran, Figures 1-3 and 4A-B; paragraphs [0006]-[0007], [0026], [0032], and [0037]-[0038]: the viewer computing device 110 (locally used by end user) is in communication with the host computing device 190 (located remotely) and provides 
wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM (Indiran, Figures 1-3 and 7A-B; paragraphs [0045]-[0056]: first set of operations performed at the viewer 110 (client device): registering (step 710) at least a portion of a window 244 displaying a representation of the screen display of the remote host 190 as a drop target; receiving (step 720) input indicating selection of a data stored by the viewer 110; receiving (step 760) input indicative that the selected data is dropped into the remote access window 244; the viewer software wraps (step 774) the selected data in a stream and transmits (step 776) the wrapped data the remote host 190 via the network 140; redirects an operating system event by transmitting (step 730) event information (e.g., DragEnter and Drop events) from the viewer 110 to the remote host 190 via the network 140; second set of operations performed at the host 190 (remote device): generating (step 740) a hidden window on the remote host 190 in response to the receiving the event information and registering (step 750) the hidden window as a pseudo source for the 
ZHANG and Indiran are analogous art because they are from the same field of endeavor, a system and a method for transferring data from one computing device to another computing device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Indiran to ZHANG, dragging a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and dropping the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM, wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM.  Motivation for doing so would provide a more intuitive and quicker way to transfer data between local and remote computing devices and eliminates the need for additional user interface, e.g., menus for the copy/paste sequence and a panel 210 in ZHANG utilized as a type of clipboard (Indiran, paragraph [0002]-[0004]).
ZHANG in view of Indiran fails to explicitly disclose to transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel.
FOK teaches a system and a method for transferring data objects between a local machine and a remote machine (FOK, paragraph [0002]), wherein transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel (FOK, Figure 2; paragraphs [0038] and [0144]: the drag-and-drop signaling/message/command is exchanged between Drag Source 10 and DragTarget 12 via a first channel 20 (i.e., a dedicated channel for transmitting a drag-and-drop command/message/signaling), while the data objects are exchanged between Drop Source 14 and Drop Target 16 via a second channel 22 (i.e., a dedicated channel for data exchange/redirection) different from the first channel 20).
ZHANG in view of Indiran, and FOK are analogous art because they are from the same field of endeavor, a system and a method for transferring data objects between a local machine and a remote machine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of FOK to ZHANG in view of Indiran, transferring one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transferring the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel.  Motivation for doing so would enable new business models, new use cases and capabilities (FOK, paragraphs [0039] and [0145]).

Claims 2 and 12
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses based on the input, transferring the file or folder from the client device to the remote VM via the client drive redirection channel based on a determination that a size of the file or folder is above a threshold (ZHANG, paragraphs [0017]-[0018]: when the size of a file is above bandwidth limit of a virtual channel, the file is transferred via HTTP protocol).  

Claims 3 and 13
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses based on a second input, transferring a second file or folder from the client device to the remote VM via the control message channel when a size of the file or folder is below a threshold (ZHANG, paragraphs [0017]-[0018]: the path of the file in the directory, which is below bandwidth limit of a virtual channel, can be transmitted to the VDI client or vice versa through the virtual channel).

Claims 5 and 15
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, at the client device, a second input corresponding to a second drag and drop operation to drag a second file of the client device to a representation of an application executing on the remote VM displayed at the client device and drop the second file on the representation of the application; and based on the second input, transferring the second file from the client device to the application executing on the remote VM (ZHANG, paragraph [0025]: users can access virtual desktops or remote applications and utilize panel 210 as a type of clipboard for dragging and dropping files/objects) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 to transfer files/folders from the desktop 236 of the viewer 110 to the desktop 336 of the remote host 190 or vice versa; the end-user of the viewer 110 selects the folder 360 in application window 346 within in the window 244 that provides access to the remote host 190, drags the folder 360 out of the window 244, and drops the folder 360 onto another application window 246 displayed on the desktop 236 of the viewer 110 to transfer files/folders from the application window 346 of the remote host 190 to the application window 246 of the viewer 110 or vice versa, wherein applications windows include explore windows, e-mail application windows, word processing application windows, instant messaging windows, database application windows, and the like).

Claims 6 and 16
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, at the client device, a second input corresponding to a second drag and drop operation to drag a second file of the remote VM from the representation of the desktop of the remote VM displayed at the client device to a desktop of the client device; and based on the second input, transferring the second file from the remote VM to the desktop of the client device (ZHANG, paragraph [0025]: users can access virtual desktops or remote applications and utilize panel 210 as a type of clipboard for dragging and dropping files/objects) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 to transfer files/folders from the desktop 236 of the viewer 110 to the desktop 336 of the remote host 190 or vice versa2; the end-user of the viewer 110 selects the folder 360 in application window 346 within in the window 244 that provides access to the remote host 190, drags the folder 360 out of the window 244, and drops the folder 360 onto another application window 246 displayed on the desktop 236 of the viewer 110 to transfer files/folders from the application window 346 of the remote host 190 to the application window 246 of the viewer 110 or vice versa).

Claim 21
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claim 1 and further discloses wherein the input comprises a drag event (ZHANG, Figure 2; paragraph [0027]: user can drag one or more files 215 from file directory 240 into panel 210) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 wherein the first set of operations comprise sending a message indicative of the drag event from the client device to the remote desktop (Indiran, Figures 1-3 and 7A-B; paragraphs [0049] and [0053]: as the end-user drags the selected data into the window 244, a DragEnter occurs on the viewer 110; when the DragEnter event occurs on the viewer 110, the viewer software 212 signals the remote host machine 190 that the DragEnter event occurred; an indication that the drop of the selected file occurred in the window 244 is communicated to the remote host 190 via network 140), and wherein the second set of operations comprise simulating the drag event at the remote desktop (Indiran, Figures 1-3 and 7A-B; paragraphs [0049]-[0056]: after receiving notification of the DragEnter event, the remote host software 312 begins preparing for the drag-and-drop transfer; the remote host software 312 instructs the operating system 308 to create (step 740) a hidden window on the remote host 190 and register the newly created window as a "drop source"; i.e., a "pseudo source" for providing data (e.g., IDataObject provided by the viewer 110 to the remote host) to a drop target; in response to receiving indication that the drop of the selected file occurred in the window 244, the remote host software 312 initiates a drag-and-drop transfer (step 770) on the remote host 190 by requesting the selected data from the hidden window to drop target; i.e., utilizing the hidden window as "pseudo source" to simulate drag and drop event from the hidden window to the target window (e.g., desktop) of the host 190).

Claim 22
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claim 1 and further discloses wherein the first set of operations comprise creating a drag and drop source object, a drag and drop data object, and a drag and drop target object at the client device (Indiran, Figures 1-3, 5, and 7A-B; paragraphs [0003], [0038], [0040], and [0047]: drop source object is to originate an object/file/folder that is the subject of a drag and drop operation (e.g., source window), which is generated3 in the client viewer 110 to facilitate OLE drag and drop operation, when an object/file/folder is dragged and dropped from a desktop window (drop source) 236 of the client viewer 110 to a window 244 (drop target) displayed on the client viewer 110 to represent the desktop window 336 of the host computing device 190; as part of the registration of the window 244 as a "drop target" with the operating system 208 of the client viewer 110, the window 244 backs a system defined IDataObject interface which provides a format-independent mechanism for transferring data); and wherein the second set of operations comprise creating a corresponding drag and drop source object, a corresponding drag and drop data object, and a corresponding drag and drop target object at the remote desktop  (Indiran, 116 in Figure 1A; Figures 1-3, 5, and 7A-B; paragraphs [0003], [0040], and [0050]-[0051]: after receiving notification of the DragEnter event, he host software 312 instructs the operating system 308 to create (step 740) a hidden window on the remote host 190 and register the newly created 4 in remote host 190 to facilitate OLE drag and drop operation, when an object/file/folder is dragged and dropped from a desktop window (drop source) 236 of the client viewer 110 to a window 244 (drop target) displayed on the client viewer 110 to represent the desktop window 336 (corresponding drop target) of the host computing device 190).

Claim 23
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claim 1 and further discloses wherein the control message channel comprises a first virtual channel having a first bandwidth (ZHANG, 310/320 in Figure 3 and 410/420 in Figure 4; paragraphs [0031] and [0037]: VDI client transmits a command to copy file to remote agent via a virtual channel) (ZHANG, paragraph [0017]: the virtual channel is used to transfer data between VDI client 110 and virtual machine 155, but in some cases has bandwidth that is too limited to use for transferring files, especially particularly large files; i.e., the virtual channel having a low bandwidth which is improper and the client drive redirection channel comprises a second virtual channel having a second bandwidth higher than the first bandwidth (ZHANG, 380/390 in Figure3; 440/450 in Figure 4; paragraphs [0017]-[0018], [0028]-[0029], [0035], and [0039]: in response to drag and drop input, transmits the file between shared storage system 160 associated with virtual machine to VDI client via HTTP; i.e., HTTP is capable to transferring large files and thus having a higher bandwidth than the virtual channel for transferring commands and paths of files).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran and FOK  as applied to Claims 1 and 11 respectively above, and further in view of Gangadharan (US 2003/0132967 A1, published on 07/17/2003), hereinafter Gangadharan.

Claims 4 and 14
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose sending data from the remote VM to the client device via the control message channel while the file or folder is transferred (ZHANG, 380 in Figure 3 and 440 in Figure 4; paragraphs [0037] and [0039]: web server transmits the file along the path from web server/remote agent to VDI Client; VDI client transmits HTTP POST command and file along the path to web server/remote agent, wherein the command and the file path are transmitted from VDI client to remote agent via a virtual channel) (FOK, Figure 2; paragraphs [0038], [0047], and [0144]: the drag-and-drop signaling (including completion of the drag-and-drop operation)  is 
ZHANG in view of Indiran and FOK is silent on sending progress data from remote to client while the file or folder is transferred.
Gangadharan teaches a system and a method related to file transfers between a web enabled device and a web server (Gangadharan, paragraph [0004]), wherein sending progress data from remote to client device while the file or folder is transferred (Gangadharan, Figure 5C; paragraph [0054]: the progress bar of the file transfer process is shown in progress bar 516 of Figure 5C while multiple files are transferred from a Web Server to a Web Enabled Device; i.e., progress data must be sent from the Web Server to a Web Enable Device while files are transferred so that progress bar can be displayed).
ZHANG in view of Indiran and FOK, and Gangadharan are analogous art because they are from the same field of endeavor, a system and a method related to file transfers between a web enabled device and a web server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gangadharan to ZHANG in view of Indiran and FOK, sending progress data from remote to client while file or folder is transferred.  Motivation for doing so would provide an indication to users for an estimated time to 5 and at the same time allow users to cancel the actions if taking too long (Gangadharan, Figure 5C; paragraph [0054]).

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran and FOK as applied to Claims 1 and 11 respectively above, and further in view of MASAMICHI (JP-2002118469 A, published on 04/19/2002), hereinafter MASAMICHI.

Claims 7 and 17
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein a format of the file or folder is detected during the drag and drop operation (ZHANG, paragraph [0020]-[0022]: when a user wants to copy a file from VDI client to virtual machine using drag and drop, as part of a POST request, an arbitrary amount of data of any type can be sent to remote agent in the body of the request message, wherein a header field in the POST may indicate the message body's Internet media type/format; i.e., detecting data type/format of the object to be sent/transferred).
ZHANG in view of Indiran and FOK fails to explicitly disclose transferring the file or folder is blocked based on the format of the file or folder.  
MASAMICHI teaches a system and a method for transmitting and receiving data between a plurality of devices, wherein transferring the file or folder is blocked based on the format of the file or folder (MASAMICHI, ABSTRACT: a means for determining 
ZHANG in view of Indiran and FOK, and MASAMICHI are analogous art because they are from the same field of endeavor, a system and a method for transmitting and receiving data between a pluralities of devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MASAMICHI to ZHANG in view of Indiran and FOK, transferring the file or folder is blocked based on the format of the file or folder.  Motivation for doing so would reduce transmission traffic and increase transmission speed by preventing to transmit unnecessary data (MASAMICHI, ABSTRACT and paragraph [0016]).

Claims 9 and 19
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses data in each of the data formats are transferred from the client device to the remote VM (ZHANG, paragraph [0020]-[0022]: when a user wants to copy a file from VDI client to virtual machine using drag and drop, as part of a POST request, an arbitrary amount of data of any type can be sent to remote agent in the body of the request message, wherein a header field in the POST may indicate the message body's Internet media type; i.e., data of any type/format can be sent/transferred).
ZHANG in view of Indiran and FOK, fails to explicitly disclose wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred.
wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred (MASAMICHI, paragraph [0024]: a format database storing the number of bytes and data format of each item of a plurality of formats to be transmitted).
ZHANG in view of Indiran and FOK, and MASAMICHI are analogous art because they are from the same field of endeavor, a system and a method for transmitting and receiving data between a pluralities of devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MASAMICHI to ZHANG in view of Indiran and FOK, wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred.  Motivation for doing so would allow different formats of data to be transmitted at the same time and enhance user experience.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran and FOK as applied to Claims 1 and 11 respectively above, and further in view of Dong (US 2017/0126779 Al, published on 05/04/2017), hereinafter Dong.

Claims 8 and 18
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein transferring the file or folder from the client device to the remote VM comprises transferring a portion of the file or folder (ZHANG, paragraph [0024]: while the file transfer is in process and only partially complete, the browser can begin playing the file at VDI client 110).
ZHANG in view of Indiran and FOK fails to explicitly disclose transferring a portion of the file or folder when a size of the file or folder is above a threshold.
  Dong teaches a system and a method for transferring files (Dong, paragraph [0001]), wherein transferring a portion of the file or folder when a size of the file or folder is above a threshold (Dong, paragraphs [0014]-[0018]: when the receiving server is to receive a transferred file greater than a threshold size, which is the amount of available memory in a receiving server, from a sending server, the raw chunk size engine determine a raw chunk size for transfer of the file based on the available memory of the receiving server and a memory usage ratio for the receiving; i.e., transferring a portion of file when the size of file is above the available memory in the receiving server).
ZHANG in view of Indiran and FOK, and Dong are analogous art because they are from the same field of endeavor, a system and a method for transferring files.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Dong to ZHANG in view of Indiran and FOK, transferring a portion of the file or folder when a size of the file or folder is above a threshold.  Motivation for doing so would provide better utilization of the available memory without sacrificing the performance of the receiving device (Dong, paragraph [0010] and [0016]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran and FOK as applied to Claims 1 and 11 respectively above, and further in view of LeBlanc et al. (US 2011/0276657 A1, published on 11/10/2011), hereinafter LeBlanc.

Claims 10 and 20
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein transferring the file or folder from the client device to the remote VM via the client drive redirection channel when a size of the at least one object is above a threshold (ZHANG, paragraphs [0017]-[0018]: when the size of a file is above bandwidth limit of a virtual channel, the file is transferred via HTTP).
ZHANG in view of Indiran and FOK is silent on creating an empty data object at a target destination before transferring the file or folder.
LeBlanc teaches a system and a method for delivery of files (LeBlanc, paragraph [0002]), when a size of the at least one object is above a threshold, creating an empty data object at a target destination before transferring the file or folder (LeBlanc, Figure 4; Claim 8: if a file is larger than the mobile infrastructure allows, creating an empty file on the mobile device; determining what file size the mobile infrastructure will allow to be transferred by reducing the size of the file previously attempted to retrieve by a predetermined factor until the file is successfully retrieved).
ZHANG in view of Indiran and FOK, and LeBlanc are analogous art because they are from the same field of endeavor, a system and a method for delivery of files.  6.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran and FOK as applied to Claim 1 above, and further in view of Saul et al. (US 2007/0288599 A1, published on 12/13/2007), hereinafter Saul.

Claim 24
ZHANG in view of Indiran and FOK discloses all the elements as stated in Claim 1 and further discloses wherein the first set of operations comprise: in response to receiving a drag event, creating a drag enter operation and sending a drag enter message to the remote VM (Indiran, Figures 1-3, 5, and 7A-B; paragraph [0049] and [0028]: as the end-user drags the selected data/file/folder into the window 244, a DragEnter occurs on the viewer 110; when the DragEnter event occurs on the viewer 

wherein the second set of operations comprise: in response to receiving the drag enter message, creating  (Indiran, Figures 1-3 and 7A-B; paragraphs [0049]-[0056]: after receiving notification of the DragEnter event, the remote host software 312 begins preparing for the drag-and-drop transfer; the remote host software 312 instructs the operating system 308 to create (step 740) a hidden window (i.e., detection window) on the remote host 190 and register the newly created window as a "drop source"; i.e., a "pseudo source" for providing data (e.g., IDataObject provided by the viewer 110 to the remote host) to a drop target; in response to receiving indication that the drop of the selected file occurred in the window 244, the remote host software 312 initiates a drag-and-drop transfer (step 770) on the remote host 190 by requesting the selected data from the hidden window to drop target; i.e., utilizing the hidden window as "pseudo source" to simulate drag and drop event from the hidden window to the target window (e.g., desktop) of the host 190), 

.
ZHANG in view of Indiran and FOK and fails to explicitly disclose wherein the first set of operations comprise: creating a drag over operation and sending a drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention) to the remote VM, wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action, in response to receiving the drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention), setting a cursor position on the representation of the desktop of the remote VM, sending the drag over message (corresponding to drag enter message 246 in FIG. 2A of the present invention) to a drag and drop target object at the remote VM, and generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event.
Saul teaches a system and a method for transferring objects between local client and remote server (Saul, paragraph [0008]), wherein the first set of operations comprise: creating a drag over operation and sending a drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention) to the remote VM (Saul, Figures 1A-B; paragraphs [0072]-[0073]: while cursor 133 is being dragged over application window 112W, a DragOver method is called; during calls to DragOver the current mouse position, mouse button state, and keyboard state can be checked for changes; if changes are detected, the input handler for client 
wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action (Saul, Figures 1A-B; paragraphs [0065] and [0067]-[0073]: when cursor 134 is hovering over application window 112W, client component 106 can invoke a DragEnter method; client component 106 can send a START DRAG DROP message over virtual channel 121 (e.g., a clipboard virtual channel) to server component 116; when the START DRAG DROP message is received at server component 116,  proxy data object 136 is created and a window for server component 116 is created, given focus, and raised to the top of the Z-order (i.e., moving a detection window) so that input can be directed to server component 116 without significantly altering desktop window 123; i.e., server component 116 can catch mouse down/move/up event via the detection window to simulate mouse down/move/up action in remote desktop 113).
in response to receiving the drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention), setting a cursor position on the representation of the desktop of the remote VM  (Saul, Figures 1A-B, paragraphs [0073]-[0075]: server component 166 (the proxy drop source) can continually call a QueryContinueIDrag to inform the drop source (or proxy drop source) of the current keyboard and mouse state; based on this input, the drop source (or proxy drop source) can decide to continue with drag, cancel the drag, or allow a drop to take place; i.e., a cursor position on the representation of the desktop 113 of the remote VM 
sending the drag over message (corresponding to drag enter message 246 in FIG. 2A of the present invention) to a drag and drop target object at the remote VM (Saul, paragraphs [0042]-[0045]: a proxy drop target can simulate functionality of an actual drop target to facilitate a drag and drop operation over a terminal server session; a proxy drop source can simulate functionality of an actual drop source to facilitate a drag and drop operation over a terminal server session; Figures 1A-B; paragraphs [0064]-[0065]: an act of client component 106 (proxy drop target) detecting that the desktop window cursor 133 has been moved from outside to within the bounds of an application window 112W/113 for a remoted application 112 (drop target); client component 106 (acting as a drop target proxy), can invoke DragEnter method; i.e., DragEnter message was sent to client component 106 (proxy drop target) in Computer System 101 as well as the remoted application 112 (drop target) 7 in computer system 111), and
generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event (Saul, Figures 1A-B; paragraph [0066], [0076], and [0078]: through a DragEnter method, a target 112 (or proxy target 106) can indicate whether it will be able to accept a possible drop by updating the pdwDropEffect parameter; the resultant drop-effect is based in part on the formats supplied by the data 
ZHANG in view of Indiran and FOK, and Saul are analogous art because they are from the same field of endeavor, a system and a method for transferring objects between local client and remote server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Saul to ZHANG in view of Indiran and FOK, wherein the first set of operations comprise: creating a drag over operation and sending a drag over message to the remote VM, wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action, in response to receiving the drag over message, setting a cursor position on the representation of the desktop of the remote VM, sending the drag over message to a drag and drop target object at the remote VM, and generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event.  Motivation for doing so would provide facilitate a drag and drop transfer between client and server by interacting/utilizing with a proxy drop source and proxy drop target (Saul, paragraph [0010]).

Claim 25
ZHANG in view of Indiran, FOK, and Saul discloses all the elements as stated in Claim 24 and further discloses wherein the first set of operations further comprise: determining that the accept or reject message includes an acceptance of the drag event (Saul, Figures 1A-B; paragraphs [0066], [0076], and [0078]: a target 112 (or proxy target 106) can indicate whether it will be able to accept a possible drop by updating the pdwDropEffect parameter; the resultant drop-effect is based in part on the formats supplied by the data object; the drop-effect of application 112 is sent from server component 116 (proxy drop source) to client component 106 (proxy drop target) over virtual channel 121 in an UPDATE DROP EFFECT message); 
in response to receiving a drop event, retrieving content of the file or folder from the client device (Saul, Figures 1A-B; 204 in Figure 2A; paragraph [0082]: when a drop occurs, a drop source 102 can initiate a drop operation to transfer object 126 to drop target 112); creating a drop message; and sending the drop message to the remote VM (Saul, Figures 1A-B; 205- 207 in Figure 2A; paragraphs [0083]-[0084]: generate a drop notification indicating that object 126 is to be transferred to drop target 112; client component 106 (proxy drop target) send the drop notification to server component 116 (proxy drop source) via virtual channel 121), 
wherein the second set of operations comprise: in response to receiving the drop message, sending a get data message to a drag and drop data object in the remote VM to retrieve the content of the file or folder from the drag and drop data object (Saul, Figures 1A-B and 208-215 in Figures 2A-2B; paragraphs [0087]-[0091]: in response to receiving a drop notification, server component 116 (proxy drop source) can forward the drop notification for object 126 to drop target 112; the drop target 112 can request object 126 from server component 116 (proxy drop source) via GetData call on a proxy data object 136; server component 116 (proxy drop source) can send the request for .

Response to Arguments
Applicant’s arguments filed 05/03/2021 with respect to Claims 1 and 11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example WO 2015/196798 A1 to CHE, published on 12/30/2005, Page 15, lines 20-25 and US 2007/0288599 A1 to Saul et al., published on 12/13/2007, paragraphs [0067]-[0068].
        2 See, for example screen captures of "Drag-n-Drop a File to/from a Remote PC" by Remote Utilities at https://www.youtube.com/watch?v=tZhLmUciym4, Oct 7, 2013.
        3 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 2, lines 5-7: “… the source app creates two objects: IDropSource object … and … IDataSource object”.
        4 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 1, line 8: “the target application must create an IDropTarget object”.
        5 See, for example US 2017/0126779 A1 to Dong, published on 05/04/2017, paragraph [0017].
        6 See, for example US 2012/0198030 A1 to Wang et al., published on 08/02/2012, paragraph [0040].
        7 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 2, lines 10-12: “… the user passes the cursor over the drop area on an application that has registered an IDropTarget object. When that happens, the system calls IDropTarget.DragEnter … The drop target must decide whether it's willing to accept a drop …”